DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-19 of U.S. Application No. 15/941449 filed on 12/03/2020 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed12/03/2020. Claims 5 & 11 are presently amended, and Claims 19 is newly added. Claims 1-19 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objection: no amendments were made to overcome the previous claim objection. Therefore, the previous claim objection is maintained.

In regards to the previous claim interpretation under 35 U.S.C. § 112(f): Applicants argue that “Applicant notes, however, that even though the office action states that the claims are to be interpreted under § 112(f), the claims with means-plus-function elements have not been interpreted under § 112(f), the claims with means-plus-function elements have not been interpreted under § 112(f) for the purposes of the §§ 101 & 103 rejections”. Examiner respectfully disagrees. Under the § 112f interpretation, one imports the structure, and equivalents thereof, that performs the claimed function; in this case, the single processor 714’, and equivalents thereof, (see at least Appl. 15/941449, para. [0194-0200]: It should also be appreciated that all or some of at least processors 14', 16', 18', 20' may be part of a single processor 714' which may be the same as or similar to processor 714 described in conjunction with Fig. 7 described above. Alternatively, processors 14', 16', 18', 20' may be provided as two or more distributed processors. However, regardless of whether a fleet controller system includes a single processor (e.g. a central processor) or several processors (e.g. several distributed processors) the system can still perform the functionality and operations required to assign, direct and control one or more vehicles within a fleet of vehicles.) was imported as structure from Applicant’s specification that performs the claim(s) functions. The claim limitation(s) interpreted under 35 U.S.C. 112(f) include “means for receiving current requests for rides…”,“means for generating a pairwise request-vehicle shareability graph…”, “means for generating a request-trip-vehicle graph…”, “means for solving an integer linear program…”, “means for assigning specific vehicles from the fleet of vehicles…” in claim 1; “means for determining the feasibility of trips…” in claim 2; “means for rebalancing idle vehicles…” in claim 3; “means for generating a pairwise request-vehicle shareability graph…”, “means for generating a graph of feasible trips…”, “means for forming an integer linear program…”, “means for assigning specific vehicles from the fleet of vehicles…” in claim 13, and “means for determining a probability distribution... generating a pairwise request-vehicle shareability graph...” in claim 14.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Further, claim 1 does not appear to be 

In regards to the previous rejections under 35 U.S.C. § 112b: the amendments overcome the previous 35 U.S.C. § 112b rejection. Therefore, the previous 35 USC § 112b rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 101: the arguments provided for claims 1 & 13 and the amendments to claims 5 & 11 overcome the previous 35 U.S.C. § 101 rejection. Therefore, the previous 35 USC § 101 rejection is withdrawn.

In regards to the previous rejections under Double Patenting: Applicant argues “Without going to the merits of the Examiner’s assertion, Applicant notes that the Examiner has not made a prima facie showing of why the combination of the co-pending application and Laetz would make the element obvious. A showing of obviousness requires the Examiner to articulate a rationale argument for how and why the combination would be combined.”. Examiner respectfully disagrees. Applicant is reminded claims are interpreted under broadest reasonable interpretation. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Application 15/877935 discloses the invention in regards to controlling and continuously rerouting a fleet of vehicles based up on real-time request and how the system comprises all the features of an RV-graph, RTV-graph, an integer linear program (ILP) to determine assignments and assigning the vehicles, except for taking into account a prediction of future demand. Laetz discloses rerouting fleets of vehicles while taking into account the prediction of future demand. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora `935 to incorporate the teaching of the prediction of future demand as taught by Laetz `220 in order to reduce the amount of time and distance a vehicle travels in order to get to the next user. In this case, the motivation would be an increase in efficiency of getting to the next user faster and driver being within a range of the user. Further in response to Applicant's argument that “Applicant notes that the Examiner has not made a prima facie showing of why the combination of the co-pending application and Laetz would make the element obvious. A showing of obviousness requires the Examiner to articulate a rationale argument for how and why the combination would be combined”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Accordingly, the double patenting rejection is maintained.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Applicant argues “Examiner has not made a prima facie rejection of claims 1 and 13 under § 103 because the Examiner has not interpreted the claim elements under § 112f.” and “However, the rejection under § 103 does not discuss or analyze any of the elements and functions found in the specification”. Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. As stated in 35 U.S.C. 112(f), an element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof, and with “claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph”. Therefore, a particular claim limitation is interpreted under 112f because the claim limitation met the three-prong test: 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Applicant argues that the prior art does not disclose the limitations “continuously rerouting a fleet of vehicles based upon real-time requests” and “means for assigning specific vehicles from the fleet of vehicles to specific trips”. Applicant further argues “The specification describes these claim elements as rerouting or repositioning vehicles that are currently underway in the field based on the current location of the vehicles”. Examiner respectfully disagrees. Per the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble is merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Applicant’s arguments rely on language solely recited in preamble recitations in Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, Jat discloses vehicles are constantly rerouted per the ILP technique which operates in real-time (see at least Jat, para. [0147]). Jat further discloses receiving current requests at a first time and mapping specific vehicles to specific trips considering the route and quantity of passengers. Thereafter at a second time after the first time instance the system may receive a cancellation or an addition of passengers and is able to decrease or increase the vehicles per the accommodation (see at least Jat, para. [0037]). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rerouting of vehicles in real-time while the vehicle is currently underway) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In conclusion, the 103 rejection is maintained per the arguments.
Applicants’ arguments with respect to the claim limitation of claims 5 & 11 “based on a current location of the vehicles” has been considered but are moot because the arguments do not apply to the references being used for the argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of US 2015/0206437A1 (“Fowler”).

Claim Objections
Claim 13 is objected to because of the following informalities:  “wherein generating the graph of feasible includes finding feasible trips incrementally in trip size for each vehicle using the request-vehicle shareability graph” should be changed to –wherein generating the graph of feasible trips includes finding feasible trips incrementally in trip size for each vehicle using the pairwise request-vehicle shareability graph--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving current requests for rides…”,
“means for generating a pairwise request-vehicle shareability graph…”,
“means for generating a request-trip-vehicle graph…”,
“means for solving an integer linear program…”,
“means for assigning specific vehicles from the fleet of vehicles…” in claim 1;
“means for determining the feasibility of trips…” in claim 2;
“means for rebalancing idle vehicles…” in claim 3;
“means for generating a pairwise request-vehicle shareability graph…”,
“means for generating a graph of feasible trips…”,
“means for forming an integer linear program…”,
“means for assigning specific vehicles from the fleet of vehicles…” in claim 13.
“means for determining a probability distribution... generating a pairwise request-vehicle shareability graph...” in claim 14.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: see at least para. [0194-0200]: It should also be appreciated that all or some of at least processors 14', 16', 18', 20' may be part of a single processor 714' which may be the same as or similar to processor 714 described in conjunction with Fig. 7 described above. Alternatively, processors 14', 16', 18', 20' may be provided as two or more distributed processors. However, regardless of whether a fleet controller system includes a single processor (e.g. a central processor) or several processors (e.g. several distributed processors) the system can still perform the functionality and operations required to assign, direct and control one or more vehicles within a fleet of vehicles.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, & 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 & 19 of copending Application No. 15/877935 in view of US 2016/0209220A1 (“Laetz”). 
This is a provisional nonstatutory double patenting rejection.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of US 2016/0209220A1 to Laetz (Laetz `220).
	Claim 1 of Alonso-Mora `935 recites:
A system for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the system comprising:
means for receiving current requests for rides.
means for generating a pairwise request-vehicle shareability graph (RV-graph) which takes into account a current state of the fleet of vehicles, and the current requests for rides.
means for generating a request-trip-vehicle graph (RTV-graph) of trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph.
means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips.
means for assigning specific vehicles from the fleet of vehicles to specific trips.

Claim 1 of Alonso-Mora `935 lacks the “receiving”, and “takes into account”, of “a prediction of future demand”.
 Laetz `220 teaches receiving and taking into account a prediction of future demand.
As per claim 1, Laetz teaches
A system for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the system comprising:
(a) means for receiving current requests for rides within a window and for receiving a prediction of future demand (see at least, Laetz para. [0021]: Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners, and, creating an on-line marketplace where owners choose among market generated transportation cost valuations is a novel technical approach that injects market pricing into the system, allowing for consumer choice amongst selected providers and thus driving system costs down. & para. [0048]: a user enters a transportation request to the system, for example, pick-up or drop-off at a specified location, within a specified time window.);
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph) which takes into account the prediction of future demand (see at least Laetz, para. [0032]: The method and system depicted in FIGS. 3(a-c) allows a vehicle to be digitally mapped for travel while occupied, and, mapped for the times and locations where it is available for use. FIG. 5(a) is an illustration, employing the three dimensional matrix of area and time explained in connection with FIGS. 4(a-b). The illustration shown in FIG. 5(a) represents a 24-hour period where the dotted lines 502, 503 represent when and where a vehicle is traveling while occupied, and the ellipses 504, 505, 506 represent the times and locations when the vehicle is unoccupied and available for use, & para. [0034]: Performed by computer, any specific user travel request may be matched with any vehicle that is available, as illustrated by FIG. 5(c) showing a match. After a match has been made and the vehicle committed to the travel request, the system may calculate new values for the vehicle's availability The system is dynamic so that when any user initiates the occupancy of a vehicle for a trip it may re-position other vehicles in the system. This could occur, for example, when a user (who belongs to owner group A and owner group B) secures a ride with a vehicle from group A. Since the probability of that user needing the same ride from group B would immediately drop to zero, and since the system knows this, the probability value for that user can be changed to zero in the matrix at group B, which might result in a group B vehicle moving to a better deployment location.);
(c) means for generating a request-trip-vehicle graph (RTV-graph) of trips and one or more vehicles within the fleet of vehicles that can serve the trips which takes into account the prediction of future demand (see at least Laetz, para. [0035]: Using the system depicted in FIG. 3, historical data on user travel can be entered to construct a matrix of past travel data that can be used to calculate the probability of future service requests, as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.);
(d)  while taking into account the prediction of future demand; (see at least Laetz, para. [0021])
(e) means for assigning specific vehicles from the fleet of vehicle to specific trips while taking into account the prediction of future demand. (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora `935 to incorporate the teaching of the prediction of future demand as taught by Laetz `220 in order to reduce the amount of time and distance a vehicle travels in order to get to the next user.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
	Claim 2 of Alonso-Mora `935 recites:
further comprising means for determining a feasibility of trips in the RTV-graph. (see
at least, Alonso-Mora `935 claim 2)


Claim 3 of Alonso-Mora `935 recites:
further comprising means for rebalancing idle vehicles to areas with high demand. (see at
least, Alonso-Mora `935 claim 3)

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 4 of Alonso-Mora `935 recites:
wherein the fleet of vehicles is a fleet of autonomous vehicles. (see at least, Alonso-Mora `935 claim 4)

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 2016/0209220A1 to Laetz (Laetz `220).
Claim 5 of Alonso-Mora `935 recites:
A method for controlling and continuously rerouting a fleet of vehicles based up on real- time requests, the system comprising:
receiving current requests for rides. (see at least, Alonso-Mora `935 claim 5a)
generating a pairwise request-vehicle shareability graph (RV-graph which takes into account a current state of the fleet of vehicles, and the current requests for rides), a current location of the one or more vehicles. (see at least, Alonso-Mora `935 claim 5b).
generating a RTV-graph of trips and one or more vehicles within the fleet of vehicles that can serve the trips, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph. (see at least, Alonso-Mora `935 claim 5c)
solving an integer linear program (ILP) to determine an assignment of vehicles to trips ; and (see at least, Alonso-Mora `935 claim 5d)
assigning specific vehicles from the fleet of vehicles to specific trips; wherein the one or more vehicles includes at least one autonomous vehicle and assigning specific vehicles to specific trips includes communicating with the at least one autonomous vehicles over a network to reroute the autonomous vehicle to service the specific trips (see at least, Alonso-Mora `935 claim 5e)

Claim 5 of Alonso-Mora `935 lacks the “receiving”, and “takes into account”, of “a prediction of future demand”.
 Laetz `220 teaches receiving and taking into account a prediction of future demand.
As per claim 5, Laetz teaches
A method for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the method comprising:
(see at least, Laetz, para. [0048]: a user enters a transportation request to the system, for example, pick-up or drop-off at a specified location, within a specified time window.)
(b) receiving a prediction of future demand; para. [0021]: Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners, and, creating an on-line marketplace where owners choose among market generated transportation cost valuations is a novel technical approach that injects market pricing into the system, allowing for consumer choice amongst selected providers and thus driving system costs down)
(c) generating a pairwise request-vehicle shareability graph RV-graph which takes into account the prediction of future demand (see at least Laetz, para. [0032]: The method and system depicted in FIGS. 3(a-c) allows a vehicle to be digitally mapped for travel while occupied, and, mapped for the times and locations where it is available for use. FIG. 5(a) is an illustration, employing the three dimensional matrix of area and time explained in connection with FIGS. 4(a-b). The illustration shown in FIG. 5(a) represents a 24-hour period where the dotted lines 502, 503 represent when and where a vehicle is traveling while occupied, and the ellipses 504, 505, 506 represent the times and locations when the vehicle is unoccupied and available for use, & para. [0034]: Performed by computer, any specific user travel request may be matched with any vehicle that is available, as illustrated by FIG. 5(c) showing a match. After a match has been made and the vehicle committed to the travel request, the system may calculate new values for the vehicle's availability The system is dynamic so that when any user initiates the occupancy of a vehicle for a trip it may re-position other vehicles in the system. This could occur, for example, when a user (who belongs to owner group A and owner group B) secures a ride with a vehicle from group A. Since the probability of that user needing the same ride from group B would immediately drop to zero, and since the system knows this, the probability value for that user can be changed to zero in the matrix at group B, which might result in a group B vehicle moving to a better deployment location.);
(d) generating an RTV-graph of trips and one or more vehicles within the fleet of vehicles that can serve the trips while taking into account the prediction of future demand, (see at least Laetz, para. [0035]: Using the system depicted in FIG. 3, historical data on user travel can be entered to construct a matrix of past travel data that can be used to calculate the probability of future service requests, as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.);
(e) while taking into account the prediction of future demand; (see at least Laetz, para. [0021])
(f) assigning specific vehicles from the fleet of vehicles to specific trips while taking into account the prediction of future demand. (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora `935 to incorporate the teaching of the prediction of future demand as taught by Laetz `220 in order to reduce the amount of time and distance a vehicle travels in order to get to the next user.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
	Claim 6 of Alonso-Mora `935 recites:
further comprising means for determining the feasibility of trips in the RTV-graph. (see
at least, Alonso-Mora `935 claim 6)

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 7 of Alonso-Mora `935 recites:
further comprising means for rebalancing idle vehicles to areas with high demand. (see at
least, Alonso-Mora `935 claim 7)


Claim 8 of Alonso-Mora `935 recites:
wherein the fleet of vehicles is a fleet of autonomous vehicles. (see at least, Alonso-Mora `935 claim 8)

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 9 of Alonso-Mora `935 recites:
wherein assigning the specific vehicles from the fleet of vehicles to the specific trips comprises providing an optimal assignment for the current requests. (see at least, Alonso-Mora `935
claim 9)

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 10 of Alonso-Mora `935 recites:
wherein solving the ILP to determine the assignment of vehicles to trips comprises:
(see at least, Alonso-Mora `935 claim 10)

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 11 of Alonso-Mora `935 recites:
A method for assigning one or more vehicles in response to one or more vehicle requests,
the method comprising:
generating a pairwise request-vehicle shareability graph (RV-graph) and a current location of one or more vehicles; (see at least, Alonso-
Mora `935 claim 11a)
generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account a current state of the one or more vehicles, and the current requests for rides, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the graph of feasible trips includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph;
(see at least, Alonso-Mora `935 claim 11b)
forming an integer linear program (ILP) to determine an assignment of vehicles to
trips. (see at least, Alonso-Mora `935 claim 11c)
solving an integer linear program (ILP) to determine an assignment of vehicles to
trips; and (see at least, Alonso-Mora `935 claim 11d)
assigning specific vehicles from the one or more vehicles to specific trips; wherein the one or more vehicles includes at least one autonomous vehicle and assigning specific vehicles to specific trips includes communicating with the at least one autonomous vehicles over a network to reroute the autonomous vehicle to service the specific trips (see at least, Alonso-Mora `935 claim 11e)

Claim 11 of Alonso-Mora `935 lacks the “receiving”, and “takes into account”, of “a prediction of future demand”.
 Laetz `220 teaches receiving and taking into account a prediction of future demand.
As per claim 11, Laetz teaches
A method for assigning one or more vehicles in response to one or more vehicle requests, the method comprising:
(a) generating a pairwise request-vehicle shareability graph while taking into account the prediction of future demand (see at least Laetz, para. [0032]: The method and system depicted in FIGS. 3(a-c) allows a vehicle to be digitally mapped for travel while occupied, and, mapped for the times and locations where it is available for use. FIG. 5(a) is an illustration, employing the three dimensional matrix of area and time explained in connection with FIGS. 4(a-b). The illustration shown in FIG. 5(a) represents a 24-hour period where the dotted lines 502, 503 represent when and where a vehicle is traveling while occupied, and the ellipses 504, 505, 506 represent the times and locations when the vehicle is unoccupied and available for use, & para. [0034]: Performed by computer, any specific user travel request may be matched with any vehicle that is available, as illustrated by FIG. 5(c) showing a match. After a match has been made and the vehicle committed to the travel request, the system may calculate new values for the vehicle's availability The system is dynamic so that when any user initiates the occupancy of a vehicle for a trip it may re-position other vehicles in the system. This could occur, for example, when a user (who belongs to owner group A and owner group B) secures a ride with a vehicle from group A. Since the probability of that user needing the same ride from group B would immediately drop to zero, and since the system knows this, the probability value for that user can be changed to zero in the matrix at group B, which might result in a group B vehicle moving to a better deployment location.);
(b) generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand (see at least Laetz, para. [0035]: Using the system depicted in FIG. 3, historical data on user travel can be entered to construct a matrix of past travel data that can be used to calculate the probability of future service requests, as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.);
(c) while taking into account the prediction of future demand; (see at least Laetz, para. [0021])
(d) while taking into account the prediction of future demand; (see at least Laetz, para. [0021])
 (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora `935 to incorporate the teaching of the prediction of future demand as taught by Laetz `220 in order to reduce the amount of time and distance a vehicle travels in order to get to the next user.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 12 of Alonso-Mora `935 recites:
further comprising rebalancing idle vehicles while taking into account the prediction of future demand. (see at least, Alonso-Mora `935 claim 12)

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 13 of Alonso-Mora `935 recites:
A system for assigning one or more vehicles in response to one or more vehicle requests, the
system comprising:
means for generating a pairwise request-vehicle shareability graph; (see at least, Alonso-Mora `935 claim 13a)
 means for generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account a current state of the one or more vehicles, and the one or more vehicle requests, wherein each of the trips corresponds to a group of one or more of the vehicle requests and has a trip size corresponding to the number of said vehicle requests , wherein generating the graph of feasible includes finding feasible trips incrementally in trip size for each vehicle using the request-vehicle shareability graph; (see at least, Alonso-Mora `935 claim 13b)
means for forming an integer linear program (ILP) to determine an assignment of vehicles to trips. (see at least, Alonso-Mora `935 claim 13c)
A processor for solving an integer linear program (ILP) to determine an assignment of vehicles to trips. and (see at least, Alonso-Mora `935 claim 13d)
means for assigning specific vehicles from the fleet of vehicle to specific trips. (see at least, Alonso-Mora `935 claim 13e)


 Laetz `220 teaches receiving and taking into account a prediction of future demand.
As per claim 13, Laetz teaches
A system for assigning one or more vehicles in response to one or more vehicle requests, the system comprising:
(a) means for generating a pairwise request-vehicle shareability graph while taking into account the prediction of future demand (see at least Laetz, para. [0032]: The method and system depicted in FIGS. 3(a-c) allows a vehicle to be digitally mapped for travel while occupied, and, mapped for the times and locations where it is available for use. FIG. 5(a) is an illustration, employing the three dimensional matrix of area and time explained in connection with FIGS. 4(a-b). The illustration shown in FIG. 5(a) represents a 24-hour period where the dotted lines 502, 503 represent when and where a vehicle is traveling while occupied, and the ellipses 504, 505, 506 represent the times and locations when the vehicle is unoccupied and available for use, & para. [0034]: Performed by computer, any specific user travel request may be matched with any vehicle that is available, as illustrated by FIG. 5(c) showing a match. After a match has been made and the vehicle committed to the travel request, the system may calculate new values for the vehicle's availability The system is dynamic so that when any user initiates the occupancy of a vehicle for a trip it may re-position other vehicles in the system. This could occur, for example, when a user (who belongs to owner group A and owner group B) secures a ride with a vehicle from group A. Since the probability of that user needing the same ride from group B would immediately drop to zero, and since the system knows this, the probability value for that user can be changed to zero in the matrix at group B, which might result in a group B vehicle moving to a better deployment location.);
(b) means for generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand (see at least Laetz, para. [0035]: Using the system depicted in FIG. 3, historical data on user travel can be entered to construct a matrix of past travel data that can be used to calculate the probability of future service requests, as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.);
(c) while taking into account the prediction of future demand; (see at least Laetz, para. [0021])
(d) while taking into account the prediction of future demand; (see at least Laetz, para. [0021])
(e) means for assigning specific vehicles from the fleet of vehicle to specific trips while taking into account the prediction of future demand. (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Alonso-Mora `935 to incorporate the teaching of the prediction of future demand as taught by Laetz `220 in order to reduce the amount of time and distance a vehicle travels in order to get to the next user.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1(b) of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 16 of Alonso-Mora `935 recites:
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can picked up and dropped off by the vehicle while satisfying one or more constraints. (see at least, Alonso-Mora `935 claim 1 (b))

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1(b) of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 17 of Alonso-Mora `935 recites:
(see at least, Alonso-Mora `935 claim 1 (b))

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1(b) of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
Claim 18 of Alonso-Mora `935 recites:
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can picked up and dropped off by the vehicle while satisfying one or more constraints. (see at least, Alonso-Mora `935 claim 1 (b))

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Application No. 15/877935 to Alonso-Mora (Alonso-Mora `935) in view of U.S. patent 20160209220A1 to Laetz (Laetz `220).
	Claim 19 of Alonso-Mora `935 recites:
	The system of claim 1 wherein: 
	the fleet vehicles comprises one or more autonomous vehicles; and
	the means for assigning specific vehicles from the fleet of vehicles to specific trips comprises:
	a communication network; and


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13-16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0209220A1 (“Laetz”), in view of US 2016/0307287A1 (“Jat”), further in view of US 2018/0060988A1 (“Klenk”).
As per claim 1 Laetz discloses
A system for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the system comprising:
(a) means for receiving current requests for rides within a window and for receiving a prediction of future demand (see at least, Laetz para. [0021]: Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners, and, creating an on-line marketplace where owners choose among market generated transportation cost valuations is a novel technical approach that injects market pricing into the system, allowing for consumer choice amongst selected providers and thus driving system costs down. & para. [0048]: a user enters a transportation request to the system, for example, pick-up or drop-off at a specified location, within a specified time window.);
 (e) means for assigning specific vehicles from the fleet of vehicles to specific trips while taking into account the prediction of future demand (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.).
Laetz does disclose heuristic logic and calculations in combination with other input data to determine the optimum anticipatory deployment of the vehicles (see at least Laetz, para. [0021]: Using heuristic logic in combination with other input data in order to determine the optimum anticipatory deployment of self-driving vehicles by their owners and fractional owners is a different and distinct technical approach than distributing for-hire taxis or limousines.). 
Laetz does not explicitly disclose
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph) which takes into account the prediction of future demand, a current state of the fleet of vehicles, and the current requests for rides;
(c) means for generating a request-trip-vehicle graph (RTV-graph) of trips and one or more vehicles within the fleet of vehicles that can serve the trips which takes into account the prediction of future demand, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph;

Jat teaches
(b) means for generating a pairwise request-vehicle shareability graph (RV-graph) which takes into account the prediction of future demand, a current state of the fleet of vehicles, and the current requests for rides (see at least Jat, Fig. 5 & para. [0091-0092]: FIG. 5. Illustrates an example of the flow network 500, which may be created in case of the one or more vehicles having variable capacity (created at the step 318), in accordance with at least one embodiment.  the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node P1 506 a, a node P2 506 b, a node P3 506 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node P1 506 a (belonging to the first set of nodes 504) is connected to the node Q1 510a of the second set of nodes 508. Further, the nodes P2 506b and P3 506c are connected to the nodes Q1 510a and Q2 510b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 may be connected to each node in the second set of nodes 508 in the flow network 500. & para. [0025-0027]);
(c) means for generating a request-trip-vehicle graph (RTV-graph) of trips and one or more vehicles within the fleet of vehicles that can serve the trips which takes into account the prediction of future demand, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  the flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph) which takes into account the prediction of future demand, a current state of the fleet of vehicles, and the current requests for rides and generating a request-trip-vehicle graph (RTV-graph) of trips and one or more vehicles within the fleet of vehicles that can serve the trips which takes into account the prediction of future demand, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein  of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors.
Klenk teaches
(d) means for solving an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand (see at least Klenk, para. [0015]: Optimization of a service provided by a micro transit provider can be achieved by formalizing the operations of a micro transit provider as a mixed integer linear program that can be solved in real time using publicly available data. The objective function can be defined in terms of three variables: total number of travelers U served by the provider; total travel time T of the provider's vehicles; and total walking distances W of all the travelers served by the provider. The number of travelers served is an indication of the revenue of the provider as the providers usually charge a flat fare), while the travel time captures direct cost to the provider. The distance each traveler must walk is a measurement of service quality. & para. [0016]: The use of an objective function along with a set of heuristics allows to perform computationally fast assignment of vehicles to particular routes and to transporting particular travelers at the same time as minimizing driving time and increase the number of passengers being serviced. FIG. 1 is a block diagram showing a computer-implemented system 10 for optimization of on-demand micro transit in accordance with one embodiment. The system 10 includes a database storing input parameters 28 for analysis resulting in assigning travelers to be picked up and dropped off by particular vehicles at particular times at particular stops.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of Klenk in 

As per claim 2 Laetz discloses
further comprising means for determining a feasibility of trips in the RTV-graph (see at least Laetz, para. [0035]: as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.).

As per claim 3 Laetz discloses
further comprising means for rebalancing idle vehicles to areas with high demand (see at least Laetz, para. [0027]: illustrate how probabilities that a vehicle might be requested for transportation will be calculated for sub-areas within a broader area so that a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs.).

As per claim 4 Laetz discloses
wherein the fleet of vehicles is a fleet of autonomous vehicles (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms "autonomously controlled", "self-driving", "self-deploying" and variants thereof when used in describing a vehicle refer to a vehicle…).

As per claim 13 Laetz discloses
A system for assigning one or more vehicles in response to one or more vehicle requests, the system comprising:
(a) means for generating a pairwise request-vehicle shareability graph while taking into account the prediction of future demand (see at least Laetz, para. [0032]: The method and system depicted in FIGS. 3(a-c) allows a vehicle to be digitally mapped for travel while occupied, and, mapped for the times and locations where it is available for use. FIG. 5(a) is an illustration, employing the three dimensional matrix of area and time explained in connection with FIGS. 4(a-b). The illustration shown in FIG. 5(a) represents a 24-hour period where the dotted lines 502, 503 represent when and where a vehicle is traveling while occupied, and the ellipses 504, 505, 506 represent the times and locations when the vehicle is unoccupied and available for use, & para. [0034]: Performed by computer, any specific user travel request may be matched with any vehicle that is available, as illustrated by FIG. 5(c) showing a match. After a match has been made and the vehicle committed to the travel request, the system may calculate new values for the vehicle's availability The system is dynamic so that when any user initiates the occupancy of a vehicle for a trip it may re-position other vehicles in the system. This could occur, for example, when a user (who belongs to owner group A and owner group B) secures a ride with a vehicle from group A. Since the probability of that user needing the same ride from group B would immediately drop to zero, and since the system knows this, the probability value for that user can be changed to zero in the matrix at group B, which might result in a group B vehicle moving to a better deployment location.);
(e) means for assigning specific vehicles from the fleet of vehicle to specific trips while taking into account the prediction of future demand (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.).
Laetz does disclose heuristic logic and calculations in combination with other input data to determine the optimum anticipatory deployment of the vehicles (see at least Laetz, para. [0021]: Using heuristic logic in combination with other input data in order to determine the optimum anticipatory deployment of self-driving vehicles by their owners and fractional owners is a different and distinct technical approach than distributing for-hire taxis or limousines.), 
However Laetz does not explicitly disclose
(b) means for generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand, a current state of the one or more vehicles, and the one or more vehicle requests, wherein each of the trips 
(c) means for forming an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand; 
(d) a processor for solving an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand.
Jat teaches
(b) means for generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand, a current state of the one or more vehicles, and the one or more vehicle requests, wherein each of the trips corresponds to a group of one or more of the vehicle requests and has a trip size corresponding to the number of said vehicle requests, wherein generating the graph of feasible includes finding feasible trips incrementally in trip size for each vehicle using the request-vehicle shareability graph (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  the flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand, a current state of the one or more vehicles, and the current requests for rides, wherein generating the graph of feasible trips includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors.
Klenk teaches
(c) means for forming an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand (see at least Klenk, para. [0015]: Optimization of a service provided by a micro transit provider can be achieved by formalizing the operations of a micro transit provider as a mixed integer linear program that can be solved in real time using publicly available data. The objective function can be defined in terms of three variables: total number of travelers U served by the provider; total travel time T of the provider's vehicles; and total walking distances W of all the travelers served by the provider. The number of travelers served is an indication of the revenue of the provider as the providers usually charge a flat fare), while the travel time captures direct cost to the provider. The distance each traveler must walk is a measurement of service quality. & para. [0016]: The use of an objective function along with a set of heuristics allows to perform computationally fast assignment of vehicles to particular routes and to transporting particular travelers at the same time as minimizing driving time and increase the number of passengers being serviced. FIG. 1 is a block diagram showing a computer-implemented system 10 for optimization of on-demand micro transit in accordance with one embodiment. The system 10 includes a database storing input parameters 28 for analysis resulting in assigning travelers to be picked up and dropped off by particular vehicles at particular times at particular stops.).
(d) a processor for solving an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand (see at least Klenk, para. [0015]: Optimization of a service provided by a micro transit provider can be achieved by formalizing the operations of a micro transit provider as a mixed integer linear program that can be solved in real time using publicly available data. The objective function can be defined in terms of three variables: total number of travelers U served by the provider; total travel time T of the provider's vehicles; and total walking distances W of all the travelers served by the provider. The number of travelers served is an indication of the revenue of the provider as the providers usually charge a flat fare), while the travel time captures direct cost to the provider. The distance each traveler must walk is a measurement of service quality. & para. [0016]: The use of an objective function along with a set of heuristics allows to perform computationally fast assignment of vehicles to particular routes and to transporting particular travelers at the same time as minimizing driving time and increase the number of passengers being serviced. FIG. 1 is a block diagram showing a computer-implemented system 10 for optimization of on-demand micro transit in accordance with one embodiment. The system 10 includes a database storing input parameters 28 for analysis resulting in assigning travelers to be picked up and dropped off by particular vehicles at particular times at particular stops.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of Klenk in order to reduce the search space of possible routes, improve assignments of travelers to particular vehicles, and reduce the driving time spent transporting the travelers (see at least Klenk, para. [0005]).

As per claim 14 Laetz discloses
comprising: means for determining a probability distribution of origin-destination requests for fixed intervals of time (see at least Laetz, para. [0021]: Computerized methods and systems are disclosed herein for delivering intelligently calculated logistical information to user(s) and owner(s) about where their self-deploying vehicle(s) should be anticipatorily deployed in order to better effectively serve the transportation needs of the user/owners. This is distinctly different from providing transportation services on demand to paying customers. Using heuristic logic in combination with other input data in order to determine the optimum anticipatory deployment of self-driving vehicles by their owners and fractional owners is a different and distinct technical approach than distributing for-hire taxis or limousines. Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners & para. [0026]: FIGS. 1(a-b) illustrate one embodiment of a method and system for an anticipatory deployment system for self-driving vehicles by means of a computer generated matrix of anticipatory vehicle demand values calculated by probability by a computer and using a city street map and a grid pattern of some designs. Using the method and system depicted in FIGS. 1(a-b), a variety of historical data on trips taken by any user, including but not limited to times, routes, frequency, priority of importance to user, and other relevant preferences or variables, can be entered into a computer database and used to calculate future demand probabilities by location and time frames for that user. Groupings comprising any number of users can be created in one database and the data used to calculate a net-sum of probabilities by zone for the group that a trip will be initiated by an individual within any given zone (time and location), and self-deploying vehicles can be anticipatorily deployed accordingly. Such an algorithm may incorporate the use of weighted values and estimated values for any number of variables including but not limited to frequency of prior travel, and may be designed to optimize the efficiency of the system including cost.), 
wherein the means for generating a pairwise request-vehicle shareability graph takes into account the prediction of future demand using the probability distribution (see at least Laetz, para. [0021]: Computerized methods and systems are disclosed herein for delivering intelligently calculated logistical information to user(s) and owner(s) about where their self-deploying vehicle(s) should be anticipatorily deployed in order to better effectively serve the transportation needs of the user/owners. This is distinctly different from providing transportation services on demand to paying customers. Using heuristic logic in combination with other input data in order to determine the optimum anticipatory deployment of self-driving vehicles by their owners and fractional owners is a different and distinct technical approach than distributing for-hire taxis or limousines. Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners & para. [0026]: FIGS. 1(a-b) illustrate one embodiment of a method and system for an anticipatory deployment system for self-driving vehicles by means of a computer generated matrix of anticipatory vehicle demand values calculated by probability by a computer and using a city street map and a grid pattern of some designs. Using the method and system depicted in FIGS. 1(a-b), a variety of historical data on trips taken by any user, including but not limited to times, routes, frequency, priority of importance to user, and other relevant preferences or variables, can be entered into a computer database and used to calculate future demand probabilities by location and time frames for that user. Groupings comprising any number of users can be created in one database and the data used to calculate a net-sum of probabilities by zone for the group that a trip will be initiated by an individual within any given zone (time and location), and self-deploying vehicles can be anticipatorily deployed accordingly. Such an algorithm may incorporate the use of weighted values and estimated values for any number of variables including but not limited to frequency of prior travel, and may be designed to optimize the efficiency of the system including cost. & para. [0032-0034]).

As per claim 15 Laetz discloses
wherein using the probability distribution comprises sampling future requests from the probability distribution to anticipate demand (see at least Laetz, claim 10 & para. [0025]: Computer modeling of historical data of transportation use and behaviors, and a multitude of other input variables is used to anticipate the transportation needs within a geographical area, and assign numerical probabilities of anticipated use needs by geographic location and time. By modeling these use patterns, groups of self-deploying vehicles can be anticipatorily deployed in such a manner as to increase the likelihood of being pre-positioned in closest proximity to where and when a user will need transportation services, thus lowering the delivery costs of providing these transportation services. Additional input variables may be used in the modeling for anticipatory deployment, including data on traffic, weather, human events, and other data regarding any such input variable as the system designers may deem relevant. A computer system that models customer behaviors to best predict where and when a customer is most likely to need transportation allows owners to pre-position their vehicles accordingly, thus reducing the amount of time and distance a vehicle must travel in order to get to the next user and thereby reducing the cost of operating the group of vehicles.  & para. [0030]: FIGS. 3(a-c) depict how a matrix of values is created by first dividing a physical area into sections, represented by the grids shown in FIGS. 3(a-c). FIG. 3(b) illustrates how an individual trip might be recorded as data within the sections and FIG. 3(c) illustrates how that data might be represented in a three-dimensional matrix when data on a trip is segregated by location and time, with data on any trip being recorded in multiple sections each representing a distinct time and location).

As per claim 16 Laetz does not explicitly disclose
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints.
Jat discloses
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints (see at least Jat, para. [0078]: The constraint represented in equation 2 specifies that the total number of requestors that can be accommodated in the one or more vehicles is equal to n, i.e., the number of requestors in the first set of requestors. The constraint of equation 3 specifies that an edge may occur only once in any one route, over all the one or more routes. For example, consider the edge e between the vertices v1 (depicted by 402b) and v2 (depicted by 402c) in the graph 400 of FIG. 4. The edge e may occur once in any one of the one or more routes. Thus, the locations represented by vertices v1 (depicted by 402b) and V2 (depicted by 402c) may not be visited more than once in a route. The equation 4 specifies the constraint that the only one edge can occur in any position in a route. & para. [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors (see at least Jat, para. [0005]).

As per claim 19 Laetz discloses
wherein:
the fleet of vehicles comprises one or more autonomous vehicles (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms “autonomously controlled”, “self-driving”, “self-deploying” and variants thereof when used in describing a vehicle refer to a vehicle with capabilities as specified in the National Highway Traffic Safety Administration (NHTSA) definitions for vehicle automation, and specifically Level 4 of the NHTSA definitions, “Full Self-Driving Automation (Level 4): The vehicle is designed to perform all safety-critical driving functions and monitor roadway conditions for an entire trip.); and 
the means for assigning specific vehicles from the fleet of vehicles to specific trips comprises (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.):
a communication network (see at least Laetz, para. [0028]: FIG. 2 illustrates a network of computers and communication devices that can be used to operate and execute a method and system for the anticipatory deployment of vehicles. The network includes a systems computer 202 for calculating values, processing information, and issuing deployment instructions. The computer is illustrated generally and may take the form of a general-purpose computer or one with specially designed hardware. ); and 
a mobility-on-demand (MoD) fleet controller configured to communicate with the one or more autonomous vehicles over the communication network to control the one or more autonomous vehicles (see at least Laetz, para. [0028]: FIG. 2 illustrates a network of computers and communication devices that can be used to operate and execute a method and system for the anticipatory deployment of vehicles. The network includes a systems computer 202 for calculating values, processing information, and issuing deployment instructions. The computer is illustrated generally and may take the form of a general-purpose computer or one with specially designed hardware.  & para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.).

Claims 5-12, & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz, in view of Jat, in view of Klenk, further in view of US 2015/0206437A1 (“Fowler”).
As per claim 5 Laetz discloses
A method for controlling and continuously rerouting a fleet of vehicles based up on real-time requests, the method comprising:
(see at least, Laetz, para. [0048]: a user enters a transportation request to the system, for example, pick-up or drop-off at a specified location, within a specified time window.);
(b) receiving a prediction of future demand para. [0021]: Modeling location and time values to facilitate the positioning of vehicles most economically for anticipated future needs of owners, and, creating an on-line marketplace where owners choose among market generated transportation cost valuations is a novel technical approach that injects market pricing into the system, allowing for consumer choice amongst selected providers and thus driving system costs down);
(f) assigning specific vehicles from the fleet of vehicle to specific trips while taking into account the prediction of future demand (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.); 
wherein the fleet of vehicles includes at least one autonomous vehicle and assigning specific vehicles to specific trips includes communicating with the at least one autonomous (see at least Laetz, para. [0028]: FIG. 2 illustrates a network of computers and communication devices that can be used to operate and execute a method and system for the anticipatory deployment of vehicles. The network includes a systems computer 202 for calculating values, processing information, and issuing deployment instructions. The computer is illustrated generally and may take the form of a general-purpose computer or one with specially designed hardware.  & para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.).
Laetz does disclose heuristic logic and calculations in combination with other input data to determine the optimum anticipatory deployment of the vehicles (see at least Laetz, para. [0021]: Using heuristic logic in combination with other input data in order to determine the optimum anticipatory deployment of self-driving vehicles by their owners and fractional owners is a different and distinct technical approach than distributing for-hire taxis or limousines.), 
Laetz does not explicitly disclose

(d) generating an RTV-graph of trips and one or more vehicles within the fleet of vehicles that can serve the trips while taking into account the prediction of future demand;
(e) solving an integer linear program ILP to determine an assignment of vehicles to trips while taking into account the prediction of future demand.
Jat teaches
(c) generating a pairwise request-vehicle shareability graph RV-graph which takes into account the prediction of future demand, a current state of the fleet vehicles, and the current requests for rides (see at least Jat, Fig. 5 & para. [0091-0092]: FIG. 5. Illustrates an example of the flow network 500, which may be created in case of the one or more vehicles having variable capacity (created at the step 318), in accordance with at least one embodiment.  the flow network 500 includes the source node S 502, the first set of nodes (representing the one or more requestors) 504, the second set of nodes (representing the one or more vehicles) 508, and the sink node T 512. The source node S 502 is connected to nodes in the first set of nodes 504 such as a node P1 506 a, a node P2 506 b, a node P3 506 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 5, the nodes in the first set of nodes 504 are connected to nodes in the second set of nodes 508. For instance, the node P1 506a (belonging to the first set of nodes 504) is connected to the node Q1 510a of the second set of nodes 508. Further, the nodes P2 506 b and P3 506 c are connected to the nodes Q1 510a and Q2 510 b, respectively. Though not shown in FIG. 5, a person skilled in the art will understand that each node in the first set of nodes 504 may be connected to each node in the second set of nodes 508 in the flow network 500. & para. [0025-0027]);
(d) generating an RTV-graph of trips and one or more vehicles within the fleet of vehicles that can serve the trips while taking into account the prediction of future demand, wherein each of the trips corresponds to a group of one or more of the current requests for rides and has a trip size corresponding to the number of said current requests for rides, wherein generating the RTV-graph includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  the flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of generating a  of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors.
Fowler teaches
generating a pairwise request-vehicle shareability graph (RV-graph) which takes into account a current location of the fleet of vehicles (see at least Fowler, Figs. 14 -16 & para. [0098]: In one or more embodiments, it is assumed that one or more vehicles 300 are available for service, and that they have recently communicated their positions to the dispatch unit 200. Moreover, it is assumed that one or more parties of travelers 100 have (or will have) communicated with the dispatch unit 200, informing it of their origin, their desired destination, and their wish to travel. & para. [0107]: The dispatch unit, having an electronic map covering the area and showing estimated travel times between points therein, and having received location information from a vehicle X1 at the point X1, plots a preliminary feasible route to serve both passengers. & para. [0123]: It may be a feature of one or more embodiments that a new ride unexpectedly booked by a heretofore unknown passenger may be handled by an active vehicle, perhaps even one already containing passengers on other rides. Consider an example shown in FIG. 16, in which car X1 has been dispatched to carry a passenger from point (A) to point (a), passing an invisible point (Z) on the way from point (A) to point (a). FIG. 17 shows the situation when passenger (A) has already embarked at point (a) and the vehicle has reached point (Z), at which time a second passenger books a ride from point (B) to point (b). The dispatch unit may then calculate any feasible routes beginning at point (Z). Two such routes are shown in FIGS. 17 and 18, and they are likewise described in Tables 17 and 18. In this example, the method will choose the routes in Table 18, Z->B->a->b as being the best of these two feasible route sets on the grounds that it shows a lower sum total time enroute from point (Z) forward. Notice that passenger (B) will embark before passenger (A) disembarks in this example. As usual, the dispatch unit may use a travel metric other than time to make its calculations.& [0138]: It may be a feature of one or more embodiments that the dispatch unit may be informed of the number of empty seats in a vehicle when the vehicle has no passengers, and may calculate and keep a count of empty seats at every point along a vehicles' proposed route. It may further be a feature of such embodiments that the dispatch unit will subtract one empty seat for each actual or forecasted embarkation of a passenger, and may add one empty seat for every such actual or forecasted disembarkation of a passenger. Moreover, it may further be a feature of such embodiments that the dispatch unit will require that a vehicle never has less than zero empty seats along any feasible route, and that any route violating this constraint is deemed infeasible.& para. [0129-0134]: In FIG. 6A, the demand pool (client devices making transport requests 610) includes the first and second device 612, 614. The supply or driver pool 620 (drivers that are available) can include first and second drivers 622, 624. In order to make driver/rider pairings in accordance with a group objective function, the time to pickup (described as estimated time of arrival or ETA) as between each driver and pickup location is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph) which takes into account a current location of the fleet of vehicles of Fowler in order to enable efficient allocation of a plurality of vehicles (see at least Fowler, para. [0003]).
Klenk teaches
(e) solving an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand (see at least Klenk, para. [0015]: Optimization of a service provided by a micro transit provider can be achieved by formalizing the operations of a micro transit provider as a mixed integer linear program that can be solved in real time using publicly available data. The objective function can be defined in terms of three variables: total number of travelers U served by the provider; total travel time T of the provider's vehicles; and total walking distances W of all the travelers served by the provider. The number of travelers served is an indication of the revenue of the provider as the providers usually charge a flat fare), while the travel time captures direct cost to the provider. The distance each traveler must walk is a measurement of service quality. & para. [0016]: The use of an objective function along with a set of heuristics allows to perform computationally fast assignment of vehicles to particular routes and to transporting particular travelers at the same time as minimizing driving time and increase the number of passengers being serviced. FIG. 1 is a block diagram showing a computer-implemented system 10 for optimization of on-demand micro transit in accordance with one embodiment. The system 10 includes a database storing input parameters 28 for analysis resulting in assigning travelers to be picked up and dropped off by particular vehicles at particular times at particular stops.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of Klenk in order to reduce the search space of possible routes, improve assignments of travelers to particular vehicles, and reduce the driving time spent transporting the travelers (see at least Klenk, para. [0005]).

As per claim 6 Laetz discloses
further comprising means for determining the feasibility of trips in the RTV-graph (see at least Laetz, para. [0035]: as depicted visually in FIG. 6(a), where the lines 602, 603, 604 represent data entered on past travel and the values represent the probability that the trip will be requested based upon past frequency and other variables. As seen in FIG. 6(a), the probability of trip 602 being requested is 28%, the probability of trip 603 being requested is 84% and the probability of trip 604 being requested is 57 %.).

As per claim 7 Laetz discloses
further comprising means for rebalancing idle vehicles to areas with high demand (see at least Laetz, para. [0027]: illustrate how probabilities that a vehicle might be requested for transportation will be calculated for sub-areas within a broader area so that a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs.).

As per claim 8 Laetz discloses
 (see at least Laetz, para. [0005]: Various embodiments of a method and system for anticipatory deployment of autonomously controlled vehicles are disclosed. As used herein, the terms "autonomously controlled", "self-driving", "self-deploying" and variants thereof when used in describing a vehicle refer to a vehicle…).

As per claim 9 Laetz discloses
wherein assigning the specific vehicles from the fleet of vehicles to the specific trips comprises providing an optimal assignment for the current requests (see at least Laetz, para. [0029]: The methods and systems disclosed herein may include the creation of a matrix of values to enable the determination of the most efficient and cost effective locations and times for the deployment of self-deploying vehicles. The values represent the probability that a vehicle will be required at a particular place and time.).

As per claim 10 Laetz does not explicitly disclose
wherein solving the ILP to determine the assignment of vehicles to trips comprises:
finding incremental ILP solutions for an allotted amount of time; and
finding a solution from the incremental ILP solutions having a minimum cost function value. 
Jat teaches
wherein solving the ILP to determine the assignment of vehicles to trips comprises (see at least Jat, Fig. 3B & 4 & para. [0064-0065]: At step 302, the predefined route for the one or more vehicles is determined. In an embodiment, the processor 202 is configured to determine the predefined route for the one or more vehicles using the ILP technique. At the first time instance, in an embodiment, the processor 202 may receive the information pertaining to the travel requests of the first set of requestors from the transport manager computing device 106.  para. [0078]: The aforementioned conditions of the ILP problem are explained in conjunction with the graph 400 of FIG. 4. The ILP problem is represented in the equation 1, while the various constraints to the ILP problem are represented in the equations 2-9. In an embodiment, an aim of the ILP problem (equation 1) is to accommodate the first set of requestors in one or more routes (i.e., m routes) in such a manner that the total distance traversable by the one or more vehicles on the one or more routes is minimized..)
finding incremental ILP solutions for an allotted amount of time (see at least Jat, para. [0147]: As discussed, a first set of requestors may be assigned to predefined routes of the one or more vehicles using an ILP technique. The disclosure provides for use of a min-cost max-flow algorithm on a flow network generated from a bipartite graph of a first set of nodes (representing the one or more requestors) and a second set of nodes (representing the one or more vehicles). The flow network-based Solution may be obtained in a real-time and may not require a large amount of time.); and
finding a solution from the incremental ILP solutions having a minimum cost function value (see at least Jat, para. [0147]: As discussed, a first set of requestors may be assigned to predefined routes of the one or more vehicles using an ILP technique. The disclosure provides for use of a min-cost max-flow algorithm on a flow network generated from a bipartite graph of a first set of nodes (representing the one or more requestors) and a second set of nodes (representing the one or more vehicles). The flow network-based Solution may be obtained in a real-time and may not require a large amount of time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of finding incremental ILP solutions for an allotted amount of time; and finding a solution from the incremental ILP solutions having a minimum cost function value of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors.

As per claim 11 Laetz discloses
A method for assigning one or more vehicles in response to one or more vehicle requests, the method comprising:
(a) generating a pairwise request-vehicle shareability graph (RV-graph) while taking into account the prediction of future demand (see at least Laetz, para. [0032]: The method and system depicted in FIGS. 3(a-c) allows a vehicle to be digitally mapped for travel while occupied, and, mapped for the times and locations where it is available for use. FIG. 5(a) is an illustration, employing the three dimensional matrix of area and time explained in connection with FIGS. 4(a-b). The illustration shown in FIG. 5(a) represents a 24-hour period where the dotted lines 502, 503 represent when and where a vehicle is traveling while occupied, and the ellipses 504, 505, 506 represent the times and locations when the vehicle is unoccupied and available for use, & para. [0034]: Performed by computer, any specific user travel request may be matched with any vehicle that is available, as illustrated by FIG. 5(c) showing a match. After a match has been made and the vehicle committed to the travel request, the system may calculate new values for the vehicle's availability The system is dynamic so that when any user initiates the occupancy of a vehicle for a trip it may re-position other vehicles in the system. This could occur, for example, when a user (who belongs to owner group A and owner group B) secures a ride with a vehicle from group A. Since the probability of that user needing the same ride from group B would immediately drop to zero, and since the system knows this, the probability value for that user can be changed to zero in the matrix at group B, which might result in a group B vehicle moving to a better deployment location.);
(e) assigning specific vehicles from the one or more vehicles to specific trips while taking into account the prediction of future demand (see at least Laetz, para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.).
wherein the fleet of vehicles includes at least one autonomous vehicle and assigning specific vehicles to specific trips includes communicating with the at least one autonomous vehicle over a network to reroute the autonomous vehicle to service the specific trips (see at least Laetz, para. [0028]: FIG. 2 illustrates a network of computers and communication devices that can be used to operate and execute a method and system for the anticipatory deployment of vehicles. The network includes a systems computer 202 for calculating values, processing information, and issuing deployment instructions. The computer is illustrated generally and may take the form of a general-purpose computer or one with specially designed hardware.  & para. [0036]: For any individual vehicle, when the vehicle reaches its end point of an occupied trip, the matrix of the probability of anticipated service requests as digitally constructed and as illustrated in FIG. 6(b) is used to instruct a self-deploying vehicle to deploy to a more system efficient location represented visually as the star. FIG. 6(b) depicts a self-deploying vehicle with an occupant where the systems computer 202 has calculated that the vehicle should relocate from end-point 605 of the trip 606 to a different location at a particular time, shown at 607, in order to place the vehicle in a more efficient location and time to potentially serve requests the system anticipates for trips 602, 603 and 604. A self-deploying vehicle may be instructed to be anticipatorily deployed by the system from location 605 to location 607 to be located more proximately in time and location to trips 602, 603 and 604 that may be requested by a user of the system.).
Laetz does disclose heuristic logic and calculations in combination with other input data to determine the optimum anticipatory deployment of the vehicles (see at least Laetz, para. [0021]: Using heuristic logic in combination with other input data in order to determine the optimum anticipatory deployment of self-driving vehicles by their owners and fractional owners is a different and distinct technical approach than distributing for-hire taxis or limousines.), however 
Laetz does not explicitly disclose
(a) generating a pairwise request-vehicle shareability graph (RV-graph) and a current location of one or more vehicles;
(b) generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand, a current state of 
(c) forming an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand; 
(d) solving an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand.
Jat teaches
(b) generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand, a current state of the one or more vehicles, and the current requests for rides, wherein generating the graph of feasible trips includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph (see at least Jat, Fig. 6 & para. [0112-0113]: FIG. 6. Illustrates an example of the flow network 600, which may be created in case of the one or more vehicles having fixed capacity (created at the step 334), in accordance with at least one embodiment.  The flow network 600 includes the source node S 602, the first set of nodes (representing the one or more requestors) 604, the third set of nodes (including a combination of one or more nodes from the first set of nodes) 608, the second set of nodes (representing the one or more vehicles) 612, and the sink node T 616. The source node S 602 is connected to nodes in the first set of nodes 604 such as a node P1 606 a, a node P2 606 b, a node P3 606 c, and so on. Further, each such connection has a cost value of 0 and a flow value of 1. As shown in FIG. 6, the nodes in the first set of nodes 604 are connected to the respective nodes of the third set of nodes 608. For instance, the node P1 606 a (belonging to the first set of nodes 604) is connected to the respective nodes of the third set of nodes 608 such as a node {P1} 610 a, a node {P1, P2} 610 d, a node {P1, P3} 610 e, and a node {P1, P2, P3} 610 g. The cost and flow values of each such connection is 0 and 1, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of generating a graph of feasible trips including vehicles from the one or more vehicles that can serve them while taking into account the prediction of future demand, a current state of the one or more vehicles, and the current requests for rides, wherein generating the graph of feasible trips includes finding feasible trips incrementally in trip size for each vehicle using the RV-graph of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors.
Fowler teaches
generating a pairwise request-vehicle shareability graph (RV-graph), which takes into account a current location of the fleet of vehicles (see at least Fowler, Figs. 14 -16 & para. [0098]: In one or more embodiments, it is assumed that one or more vehicles 300 are available for service, and that they have recently communicated their positions to the dispatch unit 200. Moreover, it is assumed that one or more parties of travelers 100 have (or will have) communicated with the dispatch unit 200, informing it of their origin, their desired destination, and their wish to travel. & para. [0107]: The dispatch unit, having an electronic map covering the area and showing estimated travel times between points therein, and having received location information from a vehicle X1 at the point X1, plots a preliminary feasible route to serve both passengers. & para. [0123]: It may be a feature of one or more embodiments that a new ride unexpectedly booked by a heretofore unknown passenger may be handled by an active vehicle, perhaps even one already containing passengers on other rides. Consider an example shown in FIG. 16, in which car X1 has been dispatched to carry a passenger from point (A) to point (a), passing an invisible point (Z) on the way from point (A) to point (a). FIG. 17 shows the situation when passenger (A) has already embarked at point (a) and the vehicle has reached point (Z), at which time a second passenger books a ride from point (B) to point (b). The dispatch unit may then calculate any feasible routes beginning at point (Z). Two such routes are shown in FIGS. 17 and 18, and they are likewise described in Tables 17 and 18. In this example, the method will choose the routes in Table 18, Z->B->a->b as being the best of these two feasible route sets on the grounds that it shows a lower sum total time enroute from point (Z) forward. Notice that passenger (B) will embark before passenger (A) disembarks in this example. As usual, the dispatch unit may use a travel metric other than time to make its calculations.& [0138]: It may be a feature of one or more embodiments that the dispatch unit may be informed of the number of empty seats in a vehicle when the vehicle has no passengers, and may calculate and keep a count of empty seats at every point along a vehicles' proposed route. It may further be a feature of such embodiments that the dispatch unit will subtract one empty seat for each actual or forecasted embarkation of a passenger, and may add one empty seat for every such actual or forecasted disembarkation of a passenger. Moreover, it may further be a feature of such embodiments that the dispatch unit will require that a vehicle never has less than zero empty seats along any feasible route, and that any route violating this constraint is deemed infeasible.& para. [0129-0134]: In FIG. 6A, the demand pool (client devices making transport requests 610) includes the first and second device 612, 614. The supply or driver pool 620 (drivers that are available) can include first and second drivers 622, 624. In order to make driver/rider pairings in accordance with a group objective function, the time to pickup (described as estimated time of arrival or ETA) as between each driver and pickup location is determined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of generating a pairwise request-vehicle shareability graph (RV-graph), which takes into account a current location of the fleet of vehicles of Fowler in order to enable efficient allocation of a plurality of vehicles (see at least Fowler, para. [0003]).
Klenk teaches
(c) forming an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand (see at least Klenk, para. [0015]: Optimization of a service provided by a micro transit provider can be achieved by formalizing the operations of a micro transit provider as a mixed integer linear program that can be solved in real time using publicly available data. The objective function can be defined in terms of three variables: total number of travelers U served by the provider; total travel time T of the provider's vehicles; and total walking distances W of all the travelers served by the provider. The number of travelers served is an indication of the revenue of the provider as the providers usually charge a flat fare), while the travel time captures direct cost to the provider. The distance each traveler must walk is a measurement of service quality. & para. [0016]: The use of an objective function along with a set of heuristics allows to perform computationally fast assignment of vehicles to particular routes and to transporting particular travelers at the same time as minimizing driving time and increase the number of passengers being serviced. FIG. 1 is a block diagram showing a computer-implemented system 10 for optimization of on-demand micro transit in accordance with one embodiment. The system 10 includes a database storing input parameters 28 for analysis resulting in assigning travelers to be picked up and dropped off by particular vehicles at particular times at particular stops.);
(d) solving an integer linear program (ILP) to determine an assignment of vehicles to trips while taking into account the prediction of future demand (see at least Klenk, para. [0015]: Optimization of a service provided by a micro transit provider can be achieved by formalizing the operations of a micro transit provider as a mixed integer linear program that can be solved in real time using publicly available data. The objective function can be defined in terms of three variables: total number of travelers U served by the provider; total travel time T of the provider's vehicles; and total walking distances W of all the travelers served by the provider. The number of travelers served is an indication of the revenue of the provider as the providers usually charge a flat fare), while the travel time captures direct cost to the provider. The distance each traveler must walk is a measurement of service quality. & para. [0016]: The use of an objective function along with a set of heuristics allows to perform computationally fast assignment of vehicles to particular routes and to transporting particular travelers at the same time as minimizing driving time and increase the number of passengers being serviced. FIG. 1 is a block diagram showing a computer-implemented system 10 for optimization of on-demand micro transit in accordance with one embodiment. The system 10 includes a database storing input parameters 28 for analysis resulting in assigning travelers to be picked up and dropped off by particular vehicles at particular times at particular stops.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of Klenk in order to reduce the search space of possible routes, improve assignments of travelers to particular 

As per claim 12 Laetz discloses
further comprising rebalancing idle vehicles while taking into account the prediction of future demand (see at least Laetz, para. [0027]: illustrate how probabilities that a vehicle might be requested for transportation will be calculated for sub-areas within a broader area so that a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs.).

As per claim 17 Laetz does not explicitly disclose
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints.
Jat discloses
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints (see at least Jat, para. [0078]: The constraint represented in equation 2 specifies that the total number of requestors that can be accommodated in the one or more vehicles is equal to n, i.e., the number of requestors in the first set of requestors. The constraint of equation 3 specifies that an edge may occur only once in any one route, over all the one or more routes. For example, consider the edge e between the vertices v1 (depicted by 402b) and v2 (depicted by 402c) in the graph 400 of FIG. 4. The edge e may occur once in any one of the one or more routes. Thus, the locations represented by vertices v1 (depicted by 402b) and V2 (depicted by 402c) may not be visited more than once in a route. The equation 4 specifies the constraint that the only one edge can occur in any position in a route. & para. [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors (see at least Jat, para. [0005]).

As per claim 18 Laetz does not explicitly disclose
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints.
Jat discloses
wherein finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints (see at least Jat, para. [0078]: The constraint represented in equation 2 specifies that the total number of requestors that can be accommodated in the one or more vehicles is equal to n, i.e., the number of requestors in the first set of requestors. The constraint of equation 3 specifies that an edge may occur only once in any one route, over all the one or more routes. For example, consider the edge e between the vertices v1 (depicted by 402b) and v2 (depicted by 402c) in the graph 400 of FIG. 4. The edge e may occur once in any one of the one or more routes. Thus, the locations represented by vertices v1 (depicted by 402b) and V2 (depicted by 402c) may not be visited more than once in a route. The equation 4 specifies the constraint that the only one edge can occur in any position in a route. & para. [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laetz to incorporate the teaching of finding feasible trips incremental in trip size for a vehicle includes finding trips where all the corresponding current request for rides can be picked up and dropped off by the vehicle while satisfying one or more constraints of Jat in order to reduce the transversable additional distance for the remaining vehicles to accommodate the requestors (see at least Jat, para. [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Angelina Shudy/Primary Examiner, Art Unit 3668